LATTIMORE, Judge.
Conviction in the district court of Coryell county of child desertion; punishment, thirty days in the county jail.
At the time this case was tried in January, 1931, the opinion of this court in Ex parte Heartsill, 118 Texas Crim. Rep., 157, 38 S. W. (2d) 803, had not been handed down. Giving effect to what we said in that case, it would follow that we must reverse the case before us-because of the lack of jurisdiction in the district court to try the case. Without discussing any of the other matters raised, the judgment will be reversed and remanded with instructions to the court below that the case be transferred to the county court of Coryell county for future disposition. The offense, if any, having been manifestly committed prior to the enactment of chapter 276, Acts of the Regular Session of the *9042nd Legislature, must be governed by the law as same appears in articles 13-17, chapter 1 of our Penal Code.
The judgment of the trial court is reversed and the cause remanded.

Reversed and remanded.